MINISTERE DE L’ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
aasatteaneeeens Unité*Travail*Progrès
DIRECTION GENERALE DE L'ECONOMIE .
FORESTIERE
DIRECTION DEPARTEMENTALE DE
L'ECONOMIE FORESTIERE DE LA LIKOUALA

Hakeaeenet

N° 001/MEF/DGEF/DDEF-LIK

AUTORISATION DE COUPE ANNUELLE 2020
ACCORDEE À LA CONGOLAISE INDUSTRIELLE DE BOIS
DANS L’UFA LOUNDOUNGOU - TOUKOULAKA
(AACs DE L’UFP2)

Le Directeur Départemental de l'Economie Forestière de la Likouala ;

+ Vu la Constitution ; du 06 novembre 2015 ;

°  Vula loin’ 16-2000 du 20 novembre 2000, portant Code forestier ;

+ Vu la loi n°14-2009 du 30 décembre 2009 modifiant certaines dispositions de La
loi 16-2000 du 20 novembre 2000 portant code forestier ;

+ Vu le décret n° 2002-437 du 31 décembre 2002, fixant les conditions de gestion
et d’utilisation des forêts ;

+ Vu le décret 2013-80 du 04 mars 2013 portant approbation du plan
d'aménagement de l'unité forestière d’aménagement Loundoungou
Toukoulaka, situé dans la zone | likouala du secteur forestier nord,

+ Vu l’arrêté n°4432/MDDEFE/CAB du 24 mars 2011 portant création, définition
des unités forestières d'aménagement du domaine forestier de la zone | Likouala,
du Secteur Forestier Nord et précisant les modalités de leur gestion et de leur
exploitation ;

+ Vu l'arrêté n° 2694/MEFE/CAB du 24 mars 2006, fixant les volumes moyens
exploitables des arbres des essences de bois d'œuvre ;

+ Vu l'arrêté n°19570 du 10 novembre 2014 déterminant les catégories de bois
produits au Congo ;

+ Vu l’arrêté n° 19571 du 10 novembre 2014, déterminant les zones fiscales de
production de bois pour l'application des valeurs FOT ;

° Vu l'arrêté n°22717/MEFDD/MEFPPI du 19 décembre 2014, fixant les valeurs
FOB, pour la détermination des valeurs FOT, pour Le calcul de La taxe d’abattage
des bois en grumes et de La taxe à l'exportation des bois ;

+ Vu l’arrêté n°22718 du 31 décembre 2014, fixant le taux de La taxe à
l'exportation des bois en grumes issus des forêts naturelles ;

e Vu l’arrêté n°22719 du 31 décembre 2014, fixant Le taux de la taxe d’abattage
des bois en grumes issus des forêts naturelles ;

+ Vu la note circulaire n°0816/MEF/CAB/DGEF du 24 décembre 2018, reconduisant
le même taux de la taxe d’abattage à 6% pour l’année 2019.

° Vu l'arrêté n°23444/MEFDD/MEFPPI du 31 décembre 2014, fixant Les valeurs FOT
pour Le calcul de la taxe d’abattage et de La taxe à l'exportation des bois ;

* Vu l'arrêté n°6380 du 31 décembre 2002, fixant la taxe de déboisement des
forêts naturelles ;

° Vu l'arrêté n° 6382 du 31 décembre 2002, fixant Les modalités de calcul de La
taxe de superficie ;

° Vu l'arrêté n° 5859/MEFPRH/DGEF//DF-SIAF du 13 novembre 2002, portant
approbation de La Convention d'aménagement et de transformation n°14 conclue
entre le Gouvernement de la République du Congo et La société Congolaise
Industrielle de Bois (C.I.B) pour la mise en valeur de l'Unité Forestière
d'aménagement Loundoungou - Toukoulaka ;

* Vu l’Avenant n°4/MDDEFE/CAB du 8 juin 2012 à la convention d'aménagement
et de transformation n°14/MEFPRH/CAB/DGEF/DF/SGF du 13 novembre 2002 ;

* Vu La note de service n° 000263/MEF/CAB/DGEF du 11 février 2009, autorisant
jusqu’à nouvel ordre, dérogation aux dispositions de l’article 94 de la loi n° 16-
2000 du 20 novembre 2000, portant Code forestier, Le paiement provisoire de la
taxe d’abattage sur la production réalisée mensuellement à base des états de
production ;

+ Vu la demande d’autorisation de coupe annuelle 2020, formulée par la
Congolaise Industrielle des bois (C.I.B) ;

+ Vu Le rapport de mission présenté par Les services techniques de La Direction
Départementale de l'Economie Forestière de La Likouala ;

AUTORISE

Article premier : la Société Congolaise Industrielle des Bois (C.I.B), à entreprendre
les travaux d'exploitation forestière dans l’assiette annuelle de coupe numéro six
(AACs) 2020 de l’UFPr, d’une superficie de 6073 hectares, située dans l’UFA
Loundoungou-Toukoulaka.

L'exploitation dans cette assiette annuelle de coupe porte sur 6575 pieds de bois
divers pour un volume fûts de 110.164 m° qui correspond à une taxe d’abattage
prévisionnelle de Quatre cent onze millions trois cent dix-sept mille cent vingt-six
(41.317.126) francs CFA.
Caractéristiques de l’AAC&-2 - 2020

Essences Nombre | Volume | Taxeau | Taxes(F.CFA)
de pieds Cm) mé
(F.CFA)

Acajou 4 60 1288,3 77296
Aniégré 166 1494 12625 ] 18861750
Ayous 115 2242,5 3318,7 7442095
Azobé 189 1984,5 1629,6 3233941
Bilinga 215 2769 + 600 _| 1661400
Bossé Claire 193 2316 2705,8 6266540
[E oussié 31 387,5 9815,3 3803444

Dibetou 600 72000
Etimoe 600 492000
Ebène 19932 17141520
Fraké 366 3660 600 2196000
atandza 430 600 258000
roko 225 8515 3006,5 25600177
osipo 200 3100 1288,3 3993606
imbali 64 640 3006,3 1924006

Mambonde 10 100 1878,7 187866
Manilkara 36 360 600 216000
Mukulungu 2 222 6242640
adouk 5x 429 10932 4689828

264968621
32967421
9020975
411.317 126

Sapelli
Sipo
ali
TOTAL

Article 2 : L’assiette annuelle de coupe (AAC6-2) 2020 sur laquelle porte la présente
autorisation couvre une superficie de 6073 hectares dont le point À confondu avec
le point d’origine O de cordonnée géographique (E= 017°13’31.8’’ ;
N=02°18’43.956’), situé au nord-ouest en limite avec l’AAC 2019 est définie ainsi
qu’il suit :
Au nord et l’Est : Par les marécages du cours d’eau Makoto depuis le point À de
coordonnées géographiques E= 017°13°31.8’’ ; N=02°18/43.956’’), puis suivre
ces marécages jusqu’à leur intersection avec ceux du cours d’eau Ilobi.

- Au Sud : Par Les marécages du cours d’eau Ilobi, depuis sa confluence avec ceux
du cours d’eau Makoto, c’est Le point B de coordonnées géographiques : E=
017°1313.16"’ ; N02°16’09.084’), croisement avec les marécages de cours
d’eau Ilobi.

- A l’ouest : Par Le Layon de parcelle AB, en allant vers Le nord sur une distance
d'environ 3000 m jusqu’au point € de coordonnées (E= 017° 1323.52" ;
N=02°17’46.824"’), croisement avec Le Layon de base 64, puis par ce Layon sur
une distance d’environ 250 mètres, c’est point D de coordonnées géographiques
E= 017°13’31.44"’ ; N=02°17’46.716”’). De ce point D suivre plein nord sur une
distance d’environ 1806 mètre, c’est le point A précédemment cité où se
referme le polygone.

Article 3 : La taxe d’abattage est calculée sur Le volume fût réalisé à base de l’état
mensuel de production.

Article 4 : La Société C.I.B doit fournir mensuellement à la Direction Départementale
de l’Economie Forestière de La Likouala, un état de production au plus tard Le 15 du
mois suivant celui pour lequel l’état est produit.

Article 5 : 85% de La production de bois en grumes seront transformés aux complexes
industriels de Loundoungou et Pokola et 15% destinés à l'exportation.

Article 6 : La Société C.I.B demeure soumise aux dispositions de la législation et de
la réglementation forestière en vigueur.

Article 7 : Les services techniques de la Direction Départementale de l'Economie
Forestière de La Likouala sont tenus de veiller à l’application stricte des présentes
dispositions.

Article 8 : la présente autorisation annuelle de coupe 2020, qui prend effet à
compter du 1 janvier 2020, est valable jusqu’au 31 décembre 2020.

AMPLIATIONS :
MEF/CAB 1
DGEF
IGSEFDD
PREFECTURE
C.I.B
ARCHIVES

ND e$ mi à
